Exhibit 10.2

 

STOCKHOLDER SUPPORT AGREEMENT

 

This STOCKHOLDER SUPPORT AGREEMENT (this “Agreement”) is dated as of November
[●], 2020, by and among INSU Acquisition Corp. II, a Delaware corporation
(“Parent”), the Persons set forth on Schedule I hereto (each, a “Stockholder”
and, collectively, the “Stockholders”), and MetroMile, Inc., a Delaware
corporation (the “Company”). Capitalized terms used but not defined herein shall
have the respective meanings ascribed to such terms in the Merger Agreement (as
defined below).

 

RECITALS

 

WHEREAS, on November 24, 2020, Parent, INSU II Merger Sub Corp., a Delaware
corporation and wholly owned subsidiary of Parent (“Merger Sub”), and the
Company entered into an Agreement and Plan of Merger and Reorganization (as
amended or modified from time to time, the “Merger Agreement”), pursuant to
which, among other transactions, upon the terms and subject to the conditions
thereof, Merger Sub will be merged with and into the Company (the “Merger”),
with the Company surviving the Merger as a wholly owned subsidiary of Parent,
and each Company Share issued and outstanding as of immediately prior to the
Effective Time will, in each case, be cancelled and automatically converted into
the right to receive a certain number of shares of Parent Common Stock and,
subject to certain conditions, cash;

 

WHEREAS, as of the date hereof, the Stockholders are the holders of record and
“beneficial owners” (within the meaning of Rule 13d-3 of the Exchange Act) of
such number of Company Shares as are indicated opposite each of their names on
Schedule I attached hereto (all such Company Shares, together with any Company
Shares of which ownership of record or the power to vote (including, without
limitation, by proxy or power of attorney) is hereafter acquired by any such
Stockholder during the period from the date hereof through the Expiration Time
(as defined below) are referred to herein as the “Subject Shares”); and

 

WHEREAS, as an inducement to Parent and the Company to enter into the Merger
Agreement and to consummate the Transactions, the parties hereto desire to agree
to certain matters as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 



 

 

 

ARTICLE 1

STOCKHOLDER SUPPORT AGREEMENT; COVENANTS

 

1.1 Transfer of Shares. During the period commencing on the date hereof and
ending on the earlier to occur of (a) the Effective Time, and (b) such date and
time as the Merger Agreement shall be terminated in accordance with Section 7.1
of the Merger Agreement (the “Expiration Time”), each Stockholder, severally and
not jointly, agrees that it shall not (i) sell, assign, offer, exchange,
transfer (including by operation of law), pledge, dispose of, permit to exist
any material lien with respect to, or otherwise encumber any of the Subject
Shares or otherwise agree or commit to do any of the foregoing, except for a
sale, assignment or transfer pursuant to the Merger Agreement or to another
stockholder of the Company that is a party to this Agreement and bound by the
terms and obligations hereof, (ii) deposit any Subject Shares into a voting
trust or enter into a voting agreement or arrangement or grant any proxy or
power of attorney with respect thereto that is inconsistent with this Agreement
or (iii) enter into any contract, option or other arrangement or undertaking
with respect to the direct or indirect acquisition or sale, assignment, transfer
(including by operation of law) or other disposition of any Subject Shares;
provided, that the foregoing shall not prohibit the transfer of the Subject
Shares (A) if Stockholder is an individual (1) to any member of such
Stockholder’s immediate family, or to a trust for the benefit of Stockholder or
any member of Stockholder’s immediate family, the sole trustees of which are
such Stockholder or any member of such Stockholder’s immediate family or (2) by
will, other testamentary document, under the laws of intestacy or by virtue of
laws of descent and distribution upon the death of Stockholder; or (B) if
Stockholder is an entity, a partner, member, or affiliate of Stockholder, but
only if, in the case of clause (A) and (B), such transferee shall concurrently
execute this Agreement or a joinder agreeing to become a party to this
Agreement. Any attempted transfer of Subject Shares or any interest therein in
violation of this Section 1.1 shall be null and void.

 

1.2 New Shares. In the event that, during the period commencing on the date
hereof and ending at the Expiration Time, (a) any Subject Shares are issued to a
Stockholder after the date of this Agreement pursuant to any stock dividend,
stock split, recapitalization, reclassification, combination or exchange of
Subject Shares or otherwise, (b) a Stockholder purchases or otherwise acquires
beneficial ownership of any Subject Shares or (c) a Stockholder acquires the
right to vote or share in the voting of any Subject Shares (collectively the
“New Securities”), then such New Securities acquired or purchased by such
Stockholder shall be subject to the terms of this Agreement to the same extent
as if they constituted the Subject Shares owned by such Stockholder as of the
date hereof.

 

1.3 Agreement to Vote. Hereinafter until the Expiration Time, each Stockholder,
with respect to its, his or her Subject Shares, severally and not jointly,
unconditionally and irrevocably agrees that, at any meeting of the stockholders
of the Company (or any adjournment or postponement thereof), and in any action
by written consent of the stockholders of the Company requested by the Company
Board (which written consent shall be delivered promptly, and in any event
within twenty-four (24) hours, after (x) the Registration Statement has been
declared effective, and (y) the Company requests such delivery), such
Stockholder shall, if a meeting is held, appear at the meeting, in person or by
proxy, or otherwise cause its, his or her Subject Shares to be counted as
present thereat for purposes of establishing a quorum, and such Stockholder
shall vote or provide consent (or cause to be voted or consented), in person or
by proxy, all of its, his or her Subject Shares:

 

(a) to approve and adopt the Merger Agreement and the Transactions (including,
but not limited to, the conversion of Company Preferred Shares into Company
Common Shares immediately prior to, and conditioned upon, the Merger);

 



2

 

 

(b) in any other circumstances upon which a consent or other approval is
required under the Company Organizational Documents or the Management Agreements
or otherwise sought with respect to, or in connection with, the Merger Agreement
or the Transactions, to vote, consent or approve (or cause to be voted,
consented or approved) all of such Stockholder’s Subject Shares held at such
time in favor thereof;

 

(c) against and withhold consent with respect to any issuance or acquisition of
shares of capital stock or other equity securities of any Company
Entity, merger, purchase of all or substantially all of the Company’s assets or
other business combination transaction involving any of the Company Entities
(other than the Merger Agreement and the Transactions); and

 

(d) against any proposal, action or agreement that would (i) impede, frustrate,
prevent or nullify any provision of this Agreement, the Merger Agreement or the
Merger, (ii) result in a breach in any respect of any covenant, representation,
warranty or any other obligation or agreement of the Company under the Merger
Agreement or (iii) result in any of the conditions set forth in Article VI of
the Merger Agreement not being satisfied.

 

Each Stockholder hereby agrees that it shall not commit or agree to take any
action inconsistent with the foregoing. Notwithstanding the foregoing, such
Stockholder shall not vote or provide consent with respect to any of its, his or
her Subject Shares to the extent Stockholder is not a director, officer or
affiliate of the Company or holder of Subject Shares representing greater than
5% of the outstanding shares of capital stock of the Company, or take any other
action, in each case to the extent any such vote, consent or other action would
preclude Parent from filing with the SEC the Registration Statement on Form S-4
as contemplated by the Merger Agreement.

 

1.4 No Challenges. Each Stockholder agrees not to commence, join in, facilitate,
assist or encourage, and agrees to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Parent, Merger Sub, the Company or any of their respective successors or
directors (a) challenging the validity of, or seeking to enjoin the operation
of, any provision of this Agreement or (b) alleging a breach of any fiduciary
duty of any person in connection with the evaluation, negotiation or entry into
the Merger Agreement.

 

1.5 Management Agreements. Each Stockholder hereby agrees and consents to the
termination of all Management Agreements to which such Stockholder is party,
effective as of the Effective Time, without any further liability or obligation
to the Company, the Company’s Subsidiaries or Parent. Each Stockholder agrees,
confirms, and acknowledges that, after the Effective Time, it, he or she shall
not have any of the rights or privileges provided to each such Stockholder in
such applicable Management Agreements.

 

1.6 Registration Rights Agreement. Each of the Stockholders set forth on
Schedule II will deliver, substantially simultaneously with the Effective Time,
a duly executed copy of the Amended and Restated Registration Rights Agreement
substantially in the form attached as Exhibit C to the Merger Agreement.

 

1.7 Lock-Up Agreements. Each Stockholder will deliver, substantially
simultaneously herewith, a duly executed copy of the Lock-Up Agreement effective
as of the Effective Time, substantially in the form attached as Exhibit D to the
Merger Agreement.

 



3

 

 

1.8 Appraisal and Dissenters’ Rights. Each Stockholder hereby waives, and agrees
not to assert or perfect, any rights of appraisal or rights to dissent from the
Merger that Stockholder may have by virtue of ownership of Subject Shares.

 

1.9 Exclusivity. Unless this Agreement shall have been terminated in accordance
with Section 3.1, each Stockholder, severally and not jointly, agrees not to,
and shall not authorize or permit any of its, his or her Affiliates or any of
its or their Representatives to, directly or indirectly, (i) encourage, solicit,
initiate, facilitate or continue inquiries regarding a Company Acquisition
Proposal; (ii) enter into discussions or negotiations with, or provide any
information to, any person concerning a possible Company Acquisition Proposal;
or (iii) enter into any agreements or other instruments (whether or not binding)
regarding a Company Acquisition Proposal. Each Stockholder shall, and shall
cause its, his or her Affiliates and all of its and their Representatives to,
immediately cease and cause to be terminated all existing discussions or
negotiations with any Persons (other than the other party to the Merger
Agreement and its Representatives) conducted heretofore with respect to, or that
could lead to, any Company Acquisition Proposal. If any Stockholder receives any
inquiry or proposal with respect to a Company Acquisition Proposal at any time
prior to the termination of this Agreement in accordance with Section 3.1, then
such Stockholder shall promptly (and in no event later than twenty-four (24)
hours after such Stockholder become aware of such inquiry or proposal) advise
Parent and the Company of such inquiry or proposal.

 

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Stockholders. Each Stockholder
represents and warrants as of the date hereof to Parent and the Company (solely
with respect to itself, himself or herself and not with respect to any other
Stockholder) as follows:

 

(a) Organization; Due Authorization. If such Stockholder is not an individual,
it is duly organized, validly existing and in good standing under the Laws of
the jurisdiction in which it is incorporated, formed, organized or constituted,
and the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby are within such
Stockholder’s corporate, limited liability company or organizational powers and
have been duly authorized by all necessary corporate, limited liability company
or organizational actions on the part of such Stockholder. If such Stockholder
is an individual, such Stockholder has full legal capacity, right and authority
to execute and deliver this Agreement and to perform his or her obligations
hereunder. This Agreement has been duly executed and delivered by such
Stockholder and, assuming due authorization, execution and delivery by the other
parties to this Agreement, this Agreement constitutes a legally valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with the terms hereof (except as enforceability may be limited by
bankruptcy Laws, other similar Laws affecting creditors’ rights and general
principles of equity affecting the availability of specific performance and
other equitable remedies). If this Agreement is being executed in a
representative or fiduciary capacity, the Person signing this Agreement has full
power and authority to enter into this Agreement on behalf of the applicable
Stockholder.

 



4

 

 

(b) Ownership. Such Stockholder is the record and beneficial owner (as defined
in the Securities Act) of, and has good title to, all of such Stockholder’s
Subject Shares, and there exist no Liens or any other limitation or restriction
(including any restriction on the right to vote, sell or otherwise dispose of
such Subject Shares (other than transfer restrictions under the Securities Act))
affecting any such Subject Shares, other than Liens pursuant to (i) this
Agreement, (ii) the Organizational Documents of the Company, (iii) the Merger
Agreement, (iv) the Amended and Restated Voting Agreement, dated July 18, 2018,
and among the Company and the Stockholders party thereto, as amended (the
“Voting Agreement”), or (v) any applicable securities Laws. Such Stockholder’s
Subject Shares are the only equity securities in the Company owned of record or
beneficially by such Stockholder on the date of this Agreement, and none of such
Stockholder’s Subject Shares are subject to any proxy, voting trust or other
agreement or arrangement with respect to the voting of such Subject Shares,
except as provided hereunder and under the Voting Agreement. Other than the
Company Warrants set forth opposite such Stockholder’s name on Schedule I, such
Stockholder does not hold or own any rights to acquire (directly or indirectly)
any equity securities of the Company or any equity securities convertible into,
or which can be exchanged for, equity securities of the Company.

 

(c) No Conflicts. The execution and delivery of this Agreement by such
Stockholder does not, and the performance by such Stockholder of his, her or its
obligations hereunder will not, (i) if such Stockholder is not an individual,
conflict with or result in a violation of the organizational documents of such
Stockholder or (ii) require any consent or approval that has not been given or
other action that has not been taken by any Person (including under any Contract
binding upon such Stockholder or such Stockholder’s Subject Shares) to the
extent such consent, approval or other action would prevent, enjoin or
materially delay the performance by such Stockholder of its, his or her
obligations under this Agreement.

 

(d) Litigation. There are no actions pending against such Stockholder, or to the
knowledge of such Stockholder threatened against such Stockholder, before (or,
in the case of threatened Legal Proceedings, that would be before) any
arbitrator or any Governmental Authority, which in any manner challenges or
seeks to prevent, enjoin or materially delay the performance by such Stockholder
of its, his or her obligations under this Agreement.

 

(e) Adequate Information. Such Stockholder is a sophisticated stockholder and
has adequate information concerning the business and financial condition of
Parent and the Company to make an informed decision regarding this Agreement and
the transactions contemplated hereby and has independently and without reliance
upon Parent or the Company and based on such information as such Stockholder has
deemed appropriate, made its, his or her own analysis and decision to enter into
this Agreement. Such Stockholder acknowledges that Parent and the Company have
not made and do not make any representation or warranty, whether express or
implied, of any kind or character except as expressly set forth in this
Agreement. Such Stockholder acknowledges that the agreements contained herein
with respect to the Subject Shares held by such Stockholder are irrevocable.

 

(f) Acknowledgment. Such Stockholder understands and acknowledges that each of
Parent and the Company is entering into the Merger Agreement in reliance upon
such Stockholder’s execution and delivery of this Agreement.

 



5

 

 

ARTICLE 3

 

MISCELLANEOUS

 

Termination. This Agreement and all of its provisions shall automatically
terminate upon the earliest of (a) the Expiration Time and (b) as to each
Stockholder, the written agreement of Parent, the Company and such Stockholder.
Upon such termination of this Agreement, all obligations of the parties under
this Agreement will terminate, without any liability or other obligation on the
part of any party hereto to any Person in respect hereof or the transactions
contemplated hereby, and no party hereto shall have any claim against another
(and no person shall have any rights against such party), whether under
contract, tort or otherwise, with respect to the subject matter hereof;
provided, however, that the termination of this Agreement shall not relieve any
party hereto from liability arising in respect of any breach of this Agreement
prior to such termination. This Article III shall survive the termination of
this Agreement.

 

3.2 Governing Law. This Agreement, and all claims or causes of action (whether
in contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement)
will be governed by and construed in accordance with the internal Laws of the
State of Delaware applicable to agreements executed and performed entirely
within such State.

 

3.3 CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a) THE PARTIES TO THIS AGREEMENT SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE COURTS LOCATED IN WILMINGTON, DELAWARE OR THE COURTS OF THE UNITED STATES
LOCATED IN WILMINGTON, DELAWARE IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT
OF THE PROVISIONS OF THIS AGREEMENT AND ANY RELATED AGREEMENT, CERTIFICATE OR
OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH AND BY THIS AGREEMENT WAIVE, AND
AGREE NOT TO ASSERT, ANY DEFENSE IN ANY ACTION FOR THE INTERPRETATION OR
ENFORCEMENT OF THIS AGREEMENT AND ANY RELATED AGREEMENT, CERTIFICATE OR OTHER
DOCUMENT DELIVERED IN CONNECTION HEREWITH, THAT THEY ARE NOT SUBJECT THERETO OR
THAT SUCH ACTION MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SUCH COURTS OR
THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS OR THAT THEIR
PROPERTY IS EXEMPT OR IMMUNE FROM EXECUTION, THAT THE ACTION IS BROUGHT IN AN
INCONVENIENT FORUM, OR THAT THE VENUE OF THE ACTION IS IMPROPER. SERVICE OF
PROCESS WITH RESPECT THERETO MAY BE MADE UPON ANY PARTY TO THIS AGREEMENT BY
MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
PARTY AT ITS ADDRESS AS PROVIDED IN SECTION 3.8.

 



6

 

 

(b) WAIVER OF TRIAL BY JURY. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.3.

 

3.4 Assignment. This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder will be assigned (including by operation of
law) without the prior written consent of the parties hereto.

 

3.5 Specific Performance. The parties hereto agree that irreparable damage may
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in the chancery court or
any other state or federal court within the State of Delaware, this being in
addition to any other remedy to which such party is entitled at law or in
equity.

 

3.6 Amendment; Waiver. This Agreement may not be amended, changed, supplemented,
waived or otherwise modified or terminated, except upon the execution and
delivery of a written agreement executed by Parent, the Company and the
Stockholders.

 

3.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 



7

 

 

3.8 Notices. All notices and other communications among the parties hereto shall
be in writing and shall be deemed to have been duly given (a) when delivered in
person, (b) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid, (c)
when delivered by FedEx or other nationally recognized overnight delivery
service or (d) when e-mailed during normal business hours (and otherwise as of
the immediately following Business Day), addressed as follows:

 

If to Parent:

 

c/o Insurance Acquisition Corp. II
2929 Arch Street, Suite 1703
Philadelphia, PA 19104-2870
Attention: Amanda Abrams
Phone: (484) 459-3476
Email: aabrams@cohenandcompany.com

 

with a copy (which shall not constitute notice) to:

Ledgewood P.C.

Two Commerce Square, Suite 3400
2001 Market Street
Philadelphia, PA 19103
Attention: Derick S. Kauffman
Phone: (215) 731-9450
Facsimile: (215) 735-2513
Email: dkauffman@ledgewood.com

 

If to the Company:

 

MetroMile, Inc.

425 Market Street #700

San Francisco, CA 94105

Attention: Dan Preston

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP

101 California Street, 5th Floor

San Francisco, CA 94111

Attention: Rachel Proffitt

Phone: (415) 693-2000

Email: rproffitt@cooley.com; gosterman@cooley.com

 

If to a Stockholder:

 

To such Stockholder’s address set forth in Schedule I.

 

3.9 Further Assurances. Each party hereto shall execute and deliver such
additional documents as may be necessary or desirable to effect the transactions
contemplated by this Agreement.

 



8

 

 

3.10 Counterparts. This Agreement may be executed in two or more counterparts
(any of which may be delivered by electronic transmission), each of which shall
constitute an original, and all of which taken together shall constitute one and
the same instrument.

 

3.11 Entire Agreement. This Agreement and the agreements referenced herein
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and supersede all prior understandings,
agreements or representations by or among the parties hereto to the extent they
relate in any way to the subject matter hereof.

 



9

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  INSU ACQUISITION CORP. II         By:            Name:     Title:  

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  METROMILE, INC.         By:            Name:      Title:  

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

      [Stockholder]           Address:                  Email:  



 



 

 

 

SCHEDULE I

 

Stockholder Subject Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

SCHEDULE II

 

Amended and Restated Registration Rights Agreement Signatories

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

